UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6215



ANTHONY ALEXANDER PITTMAN,

                                              Plaintiff - Appellant,

          versus


PORTSMOUTH CITY SHERIFF’S DEPARTMENT; THE
JOHNS/JANE DOES, in Classification; MAJOR
BULLOCK; DEPUTY JONES; LIEUTENANT JOHN DOE;
THE JOHNS/JANE DOES that were involved rightly
in securing the incident;

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-98-199)


Submitted:   May 25, 1999                     Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Alexander Pittman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Alexander Pittman appeals the district court’s order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint for

failure to establish administrative exhaustion.    We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.   See Pittman v. Portsmouth City Sheriff’s Dep’t, No. CA-98-

199 (E.D. Va. Feb. 2, 1999).   We note that the district court dis-

missed the action without prejudice; Pittman will still be subject

to the administrative exhaustion requirement if he chooses to re-

file.    See 42 U.S.C.A. § 1997e(a) (West Supp. 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                  2